Citation Nr: 0505236	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  99-23 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected diabetes mellitus prior to October 11, 
1994, or to an evaluation in excess of 20 percent prior to 
March 24, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran retired from active service in November 1981 with 
more than 20 years of service.  This matter initially came 
before the Board of Veterans Appeals (Board) on appeal from 
an October 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, 
which granted the veteran's claim for service connection for 
diabetes mellitus and assigned a noncompensable evaluation 
from December 1, 1981, through March 23, 1998, and assigned a 
40 percent evaluation from March 24, 1998.  The veteran 
disagreed with and appealed the initial noncompensable 
evaluation assigned prior to March 24, 1998.  In a May 1999 
rating action, a 20 percent evaluation was assigned for 
service-connected diabetes mellitus, effective from March 31, 
1995.  

By a Board decision issued in March 2001, the Board assigned 
a 10 percent evaluation from December 1, 1981, and, noting 
that records prior to March 1995 were incomplete, the Board 
remanded the claim for further development as to the 
appropriate initial evaluation.  During the course of the 
remand, the RO, by a rating decision issued in November 2003, 
assigned an earlier effective date of October 11, 1994 for 
the 20 percent evaluation for diabetes mellitus.  The claim 
for an increased initial evaluation, in excess of 10 percent 
for service-connected diabetes mellitus prior to October 11, 
1994, or in excess of 20 percent prior to March 24, 1998, 
returns to the Board following the March 2001 remand.  
Although the RO increased the assigned initial evaluation 
from 10 percent to 20 percent for the period from October 11, 
1994 through March 23, 1998, that evaluation is not the 
maximum schedular evaluation available for diabetes mellitus, 
and the claim for an increased initial evaluation during the 
period prior to March 24, 1998 remains in controversy.  See 
AB v. Brown, 6 Vet. App. 35 (1993).

By a rating decision prepared in April 2004 and issued to the 
veteran in May 2004, the RO continued a 100 percent schedular 
evaluation for severe cardiac disease, coronary artery 
disease, status post multiple myocardial infarctions, 
effective from March 6, 1998.  The record before the Board 
does not reflect that the veteran has disagreed with any 
aspect of this decision, and this issue is not before the 
Board for appellate review.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate the claim addressed in 
this decision, and all identified evidence relevant to the 
claim has been obtained.

2.  Prior to October 11, 1994, the veteran's diabetes 
mellitus was treated only through a restricted diet, without 
the need for oral medication or insulin, and with laboratory 
examination of his blood glucose levels during VA 
hospitalizations, but without use of oral hypoglycemic 
medications or insulin, or any other treatment method.

3.  During the period from October 11, 1994 through March 23, 
1998, the veteran's diabetes mellitus required glucose 
monitoring, a restricted diet, and use of an oral medication 
to assist in controlling his blood glucose, but did not 
require regulation through use of insulin or any other type 
of treatment.


CONCLUSION OF LAW

The criteria for entitlement to an initial rating greater 
than 10 percent for diabetes mellitus prior to October 11, 
1994, or to an initial evaluation in excess of 20 percent 
during the period from October 11, 1994 through March 23, 
1998, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. Part 4, § 4.119, Diagnostic Code 
7913 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  On August 29, 2001, the final regulations 
implementing the VCAA were published in the Federal Register.  
The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2000.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
relevant to this claim, the VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment but not yet final as of 
that date.  The veteran's claim for service connection for 
diabetes mellitus, the claim underlying this appeal for an 
increased initial evaluation prior to March 24, 1998, was 
submitted prior to enactment of the VCAA, but, as there is no 
final decision on the downstream issue of the appropriate 
initial evaluation, the VCAA is applicable to this claim.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

However, the Board notes that it is not clear whether 
compliance with all notice provisions of the VCAA is required 
as to "downstream" issues, such as the claim at issue here, 
a claim for an increase in the initial evaluations assigned 
following an initial grant of service connection.  See 
McCutcheon v. Principi, 17 Vet. App. 559 (2004) (directing 
supplemental briefing of issue as to extent to which notice 
provisions of 38 U.S.C.A. § 5103(a) apply where 
"downstream" element is at issue).  

In this case, the veteran was first notified of enactment of 
the VCAA and of the provisions of that act in June 2002, when 
the RO advised the veteran of the evidence required to 
substantiate his claim for increases in the staged initial 
evaluations assigned for service-connected diabetes mellitus.  
In particular, the June 2002 letter advised the veteran to 
identify clinical records between November 30, 1981 and March 
24, 1998.  

By a November 2003 supplemental statement of the case (SSOC), 
the RO notified the veteran of the additional clinical 
records received and the criteria for an increase in the 
staged ratings or an earlier effective date for an increase 
in the staged ratings assigned prior to March 24, 1998.

The claim addressed on appeal, the issue of the appropriate 
initial evaluations during the period prior to March 24, 
1998, is a "downstream" issue from the service connection 
claim.  As noted above, it is not clear precisely how the 
provisions of the VCAA should be applied as to "downstream" 
issues.  The Board finds that VA's actions, including the 
Board decision, together with the RO's readjudication of the 
staged rating on Remand, complied with the VCAA, to the 
extent possible.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
notes that the initial VCAA notice to the veteran, issued in 
June 2002, addressed such notification, and advised the 
veteran that he had up to one year to submit additional 
evidence.  

The communications of record demonstrate that VA has complied 
with VCAA requirements to notify and assist the claimant.  
More than a year has elapsed since the RO advised the 
claimant of the provisions of the VCAA, including advising 
the veteran of the period allowed for submission of evidence, 
and the Board may complete appellate review.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701(b), 117 
Stat. 2651, 2670 (Dec. 16, 2003) (codified at 38 U.S.C.A. 
§ 5103(b)).  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In particular, he has been 
afforded opportunities to submit or identify evidence during 
the pendency of the original claim for service connection and 
the downstream issue now before the Board, and he has been 
advised of his rights and responsibilities.  The Board 
further notes that the veteran has not indicated that there 
are any relevant treatment records other than the VA 
treatment records, which have been obtained.  Thus, all 
identified records have been obtained, and the duty to assist 
has been met.  

It is noted that the decision of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification must be provided.  

In this case, the AOJ decision assigning the effective date 
for the award and assigning the initial disability evaluation 
was made after enactment of the VCAA, and the veteran was 
provided with notice of the enactment of the VCAA and the 
provisions of the VCAA following Remand by the Board of this 
"downstream" issue.  

The notifications clearly advised the appellant to identify 
or submit any relevant evidence, and the content of the 
notices provided fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

As the Board has noted above, the appellant has been 
afforded opportunities to submit additional evidence, 
and he clearly understood that he should submit or 
identify any relevant evidence, and the veteran 
identified records, which have been obtained.  The Board 
finds that the claimant has indeed been notified that he 
should provide or identify any and all evidence relevant 
to the claim.  

Because each of the four content requirements of a VCAA 
notice has been fully satisfied, the Board concludes that any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error, if, in 
fact, as noted above, such requirements apply to the 
"downstream" issue in this case. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

VA has fully satisfied its duties to inform and assist the 
veteran as to the claim for the increased initial ratings at 
issue here.  Having determined that the duty to notify and 
the duty to assist have been satisfied, the Board turns to 
the claim on the merits.  

Applicable law and regulations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether staged 
ratings are appropriate.

In the present case, the veteran has expressed 
dissatisfaction with the initial rating assigned following 
the grant of service connection for diabetes mellitus, and 
the Board Remanded for further consideration the staged, 
initial evaluation assigned prior to March 24, 1998.  
Therefore, all of the evidence following the grant of service 
connection (not just the evidence showing the present level 
of disability), for the entire period from the grant of 
service connection in December 1981, through March 23, 1998, 
must be considered in evaluating the veteran's claim. 

Diagnostic Code (DC) 7913 provides that a 10 percent 
evaluation is warranted for diabetes mellitus that is 
manageable by restricted diet only.  Note (1) further states 
that compensable complications of diabetes are to be 
separately rated unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under DC 7913.  

A 20 percent evaluation is warranted for diabetes mellitus 
that requires insulin and a restricted diet, or; oral 
hypoglycemic agent and restricted diet.  A 40 percent 
evaluation is warranted for diabetes mellitus that requires 
insulin, a restricted diet, and regulation of activities.  A 
60 percent evaluation is warranted for diabetes mellitus that 
requires insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalization per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

A maximum 100 percent evaluation is warranted for diabetes 
mellitus when it requires more than one daily injection of 
insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalization per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.

Factual background

Records associated with the claims files at the time of the 
Board's March 2001 Remand included the report of VA 
examination conducted in December 1981, about a month after 
the veteran's service discharge.  At that time, the veteran 
reported treatment of his diabetes with a 1200-calorie ADA 
diet.  He had lost weight.  His urinalysis showed no 
glycosuria.  

The next post-service clinical records associated with the 
claims file were dated in February 1995.  Those clinical 
records did not reflect the status of the veteran's treatment 
for diabetes mellitus.  March 1995 VA outpatient treatment 
records reflected that the veteran was following an 1800-
calorie American Diabetic Association (ADA) decreased 
cholesterol, decreased sodium diet, and was taking glyburide 
daily.  For purposes of information, and without reliance 
thereon, the Board notes that glyburide is defined as an oral 
hypoglycemic agent.   Dorland's Illustrated Medical 
Dictionary 705 (27th ed. 1988).  

VA inpatient and outpatient clinical records subsequent to 
March 1995, including records dated in August 1995, April 
1996, and in 1997, reflect that the veteran continued to take 
glyburide, and the amount of that medication was increased to 
10 milligrams twice a day.  

Records obtained following the Board's March 2001 remand 
include VA outpatient treatment records dated in June 1990 
and in July 1990.  Those records are devoid of any notation 
of diagnosis or treatment of diabetes mellitus.  A private 
clinical record dated in June 1991 reflects that the veteran 
underwent emergency admission for treatment of a myocardial 
infarction.  The summary of that admission is devoid of 
evidence of diagnosis or treatment of diabetes mellitus.

Records of VA hospitalizations in July 1991 and September 
1991 reflect that the veteran was treated for cardiac 
problems.  The summaries of those hospitalizations are devoid 
of notation of diagnosis of diabetes mellitus, and do not 
reflect any treatment of any type for that disorder.  The 
veteran's blood glucose was noted as 102 in the July 1991 
discharge summary.

An October 1991 VA hospitalization discharge summary includes 
a diagnosis of diabetes mellitus, diet controlled.  The 
discharge summary states that the veteran reported a history 
of diabetes mellitus, which was being controlled by diet.  
The discharge summary reflects that the veteran was not 
treated for his diabetes mellitus during the hospitalization.  
The discharge summaries of November 1991 and December 1991 VA 
hospitalizations reflect essentially the same information, 
and disclose that the veteran's blood glucose was 119 during 
the November 1991 hospitalization.

The discharge summary of a June 1992 VA hospitalization 
reflects a diagnosis of diabetes mellitus, non-insulin 
dependant.  The veteran's blood glucose was 173, but no 
treatment for diabetes was noted.  The discharge summary of a 
July 1992 VA hospitalization is devoid of discussion of 
diabetes mellitus.  A cardiac rehabilitation program with a 
goal of increasing the veteran's exercise tolerance to 10 
minutes was initiated.

Lengthy outpatient treatment records dated from July 1991 
through August 1992, and the records and summary of an August 
1992 VA hospitalization, are devoid of any notation of 
changes in the approach to the veteran's diabetes mellitus.  
January 1994, February 1994, April 1994, May 1994, and 
September 1994 VA outpatient treatment records are devoid of 
evidence of any change in the treatment of the veteran's 
diabetes.

However, an October 1994 outpatient treatment note reflects 
that the veteran was referred for further evaluation for his 
diabetes, and medication was prescribed.  A December 1994 VA 
outpatient patient treatment note reflects that the veteran 
was continuing to take glyburide, 2.5 mg daily, and he was 
referred for diabetes education.  

The report of a February 1994 VA hospitalization reflects 
that the veteran was placed on an 1800-calorie diabetic diet, 
and it was recommended that he lose weight.  As noted above, 
records thereafter reflect that the veteran continued to take 
glyburide.  In October 1997, the veteran reported that his 
blood glucose levels were remaining at 140 to 180 on 
glyburide 10 mg, twice daily, with a once daily dose of 15 
units of NPH insulin.  The treatment records reflect that the 
veteran did not require hospitalization for treatment of 
diabetes mellitus during this period, although he was 
admitted on several occasions, including for liver biopsy in 
April 1997, among other procedures.  The records from 1994 to 
February 1998 are devoid of evidence of diagnosis or 
treatment of ketoacidosis or a hypoglycemic reaction.

The veteran required VA inpatient treatment in February 1998 
through March 1998 following an episode of supraventricular 
tachycardia, and placement of an implantable cardioverter 
defibrillator.  During that admission, in late February 1998, 
elevation of the veteran's blood glucose was noted.  
Initially, the veteran was treated on a one-time basis with 
an injection of insulin.  However, the veteran's blood 
glucose remained elevated, and insulin was ordered on a 
routine basis twice daily, on a sliding scale tailored to the 
laboratory reports reflecting the veteran's blood glucose.  
The records are devoid of any notation of ketoacidosis or a 
hypoglycemic reaction during this hospitalization.  The 
veteran was evaluated in late March 1998, and poor control of 
diabetes was noted.  



Analysis

There are no clinical records associated with the claims 
files which reflect that the veteran sought medical treatment 
for his diabetes mellitus prior to June 1990, nor has the 
veteran identified any additional clinical records which 
might be obtained.  The two 1990 VA outpatient treatment 
records are devoid of evidence that the veteran was seeking 
medical supervision of his diagnosed diabetes mellitus.

The VA clinical records dated from January 1991 through 
October 1994 establish that the veteran provided no history 
of medical supervision of his control of diabetes mellitus 
through his diet prior to January 1991, and establish that 
there was no medical treatment of his diabetes, other than 
through diet, with monitoring of his blood glucose levels 
during VA hospitalizations, prior to October 1994.  
Therefore, an evaluation in excess of 10 percent is not 
assignable prior to October 11, 1994, under DC 7913.

As a 10 percent evaluation is warranted for diabetes mellitus 
that is manageable by restricted diet only, no criterion for 
an evaluation in excess of 10 percent for service-connected 
diabetes mellitus was met prior to October 11, 1994.  The 
evidence clearly reflects that use of an oral medication, but 
no other method of treatment of diabetes, was added in 
October 1994.  Diabetes mellitus requiring control by diet 
and oral medication warrants a 20 percent evaluation, but no 
higher evaluation, under DC 7913, from October 11, 1994, 
through March 23, 1998.  

The Board has considered whether the veteran is entitled to 
an evaluation in excess of 10 percent prior to October 11, 
1994 or in excess of 20 percent prior to March 24, 1998, 
under any other diagnostic code.  The Board notes that 
complications of diabetes mellitus that would not be 
compensable if evaluated separately may be compensated under 
DC 7913.  However, in this case, there was no medical 
evidence or opinion identifying any complication of diabetes 
prior to March 24, 1998, so an evaluation in excess of 20 
percent is not warranted on this basis.  The Board is unable 
to find any other diagnostic code applicable to this claim 
that might warrant an initial evaluation in excess of the 
evaluations assigned under DC 7913.

The evidence clearly establishes that the veteran was not 
under any medical treatment for his diabetes, other than 
control by a restricted diet, prior to 1991, and did not 
require any treatment for diabetes other than dietary 
restrictions prior to October 1994, and did not require any 
additional treatment of diabetes, other than an oral 
hypoglycemic agent, prior to March 31, 1994.  

The evidence of record clearly establishes that the veteran 
was not hospitalized for treatment of his diabetes during the 
period from October 11, 1994 to March 23, 1998, and that no 
episodes of ketoacidosis or hypoglycemic reaction were 
medically diagnosed or treated during that period of time.  

The only evidence favorable to an increase in the initial, 
staged, evaluations assigned is the veteran's own statement 
that he might have had some earlier treatment of his 
diabetes, perhaps prior to 1991, but this statement, in the 
absence of any supporting medical evidence, is not of 
sufficient weight to place the evidence in equipoise to 
warrant a favorable decision, and the provisions of 38 
U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable.  The claim of entitlement to an initial 
evaluation in excess of 10 percent prior to October 11, 1994, 
or to an evaluation in excess of 20 percent prior to March 
24, 1998, is denied.


ORDER

The appeal for an initial evaluation in excess of 10 percent 
for service-connected diabetes mellitus prior to October 11, 
1994, or for initial evaluation in excess of 20 percent prior 
to March 24, 1998, is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


